Citation Nr: 0625667	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  03-36 238	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California




THE ISSUE

Entitlement to service connection for a low back disability




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1989 until September 1995.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 2003 rating decision of the Oakland, CA Regional 
Office (RO) of the Department of Veterans Affairs (VA).   In 
April 2005, the case was remanded for further development.  


FINDINGS OF FACT

A chronic low back disability was not manifested in service; 
arthritis of the low back was not manifested during the 
veteran's first postservice year; and the veteran's current 
low back disability is not shown to be related to his active 
service, or any complaints noted therein.  


CONCLUSION OF LAW

Service connection for low back disability is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An October 2002 
letter from the RO (prior to the rating appealed) notified 
the veteran of what the evidence needed to show to 
substantiate his claim. A subsequent (April 2005) letter 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  A July 2005 
letter advised the veteran to submit any evidence in his 
possession pertinent to the claim.  The February 2003 rating 
decision, an October 2003 statement of the case (SOC) and a 
March 2006 supplemental SOC provided the text of applicable 
regulations and explained what the evidence showed and why 
the claim was denied.   Although the veteran was not provided 
notice regarding criteria for rating the disability at issue 
and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)) such notice would only be 
critical if the benefit sought was being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOC and to supplement the 
record after notice was given.  The case was also 
readjudicated after complete notice was given.  He is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available 
medical evidence.  He was afforded a VA examination (in 
November 20020, and pursuant to the Board's April 2005 
remand, the RO arranged for another VA examination to be 
conducted.  However, the veteran failed to report for the 
examination and has not offered any explanation for his 
failure to appear or request to reschedule.  He has not 
identified any evidence pertinent to this claim that is 
outstanding.  VA's assistance obligations are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review. 

II.  Factual Background

The veteran's service medical records reveal that he received 
medical attention for back pain in May 1995.  The diagnosis 
was muscle pull of the low back; Motrin and Robaxin were 
prescribed.  On July 1995 service separation examination, 
under summary of diagnoses and defects, "status post low 
back muscle spasm (5/95)" was noted.  On clinical evaluation 
the spine was normal.  In the associated report of medical 
history it was noted that he was "seen for back spasm 
(recurring)" in May 1995. 

On November 2002 VA examination, the veteran reported that he 
had back pain several times a year ever since his back 
problems in service in 1995, and that the pain radiated into 
his left buttock and down the back of his left leg and would 
last about two days.  X-rays showed minimal degenerative 
joint disease.  The pertinent diagnosis was chronic low back 
pain, more likely than not due to degenerative joint disease 
and degenerative disc disease.  

In his April 2003 Notice of Disagreement the veteran 
indicated that when he was seen for muscle spasm in service 
the person who examined him did not even order a baseline X-
ray to check for abnormalities and just came up with a 
diagnosis based on the examination.  He was then discharged 
from service a few months later, so he never had a chance to 
seek follow-up care.  He also indicated that in the Navy he 
was a deck seaman assigned to the third turret ammunition 
deck.  There, his duty was to continually load 100 pound 
increments of gunpowder into chambers.  He worked round the 
clock in shifts under stressful conditions and was not able 
to maintain good body mechanics.  He was not the type of 
person to go to sick bay unless he was bleeding or otherwise 
severely suffering, which was likely why he had not sought 
more medical attention for his back.  He believed that his 
back problems started as a result of his ship duties.  

In a December 2003 statement the veteran noted that 
degenerative joint disease usually manifests itself after age 
50, but can begin sooner if there is a history of injury to 
the joint.  

In January 2006, the Palo Alto VA medical facility notified 
the veteran (by letter to his last known address) that he was 
scheduled for an examination related to his claim at the C 
and P-Kaplan (PAD) Clinic on February 14, 2006.  He was 
advised that failure to keep the appointment could result in 
delay or disallowance of his claim.  He failed to report for 
the examination, and did not request to reschedule.  

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases (including, as pertinent here, arthritis) may be 
service connected based on a presumption that they were 
incurred in service if they become manifest to a compensable 
degree within a specified period of time following service 
discharge (one year for arthritis).  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in an original 
compensation claim, the claim shall be decided based on the 
evidence of record. 38 C.F.R. § 3.655.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Since the veteran failed to report for the VA examination 
scheduled for February 2006 and did not request to 
reschedule, the claim must be decided on the evidence of 
record.  See 38 C.F.R. § 3.655.  The evidence clearly shows 
that the veteran has a current low back disability and that 
he suffered from low back problems in service.  However, a 
chronic low back disability was not diagnosed in service.  
Although status post low back spasm was noted on separation 
examination, the spine was normal on clinical evaluation.  
Furthermore, there is no competent evidence of record that 
relates the veteran's low back problems in service to his 
current low back disability.  The only competent evidence of 
record that addresses the etiology of the veteran's low back 
disability, the November 2002 VA examination found that the 
veteran's chronic low back pain was more likely than not due 
to degenerative joint disease and degenerative disc disease.  
Since this opinion does not make any connection between the 
degenerative disc and joint disease and the veteran's 
military service, it provides no support for finding that 
there is a nexus between the veteran's service and his 
current low back disability.  Because arthritis of the low 
back was not manifested in the first postservice year, the 
chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309 do not apply.  Significantly, VA 
sought to assist the veteran in establishing a nexus between 
his current low back disability and his back complaints in 
service by scheduling him for an examination.  As he failed 
to report, such examination was not completed. 

While the veteran alleges that his current low back 
disability is related to service, as a layperson, his 
allegations are not competent evidence of a medical diagnosis 
or nexus.  "Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).
 
As the evidence of record does not include competent evidence 
of a nexus between the veteran's current low back disability 
and his active service or his low back complaints therein, 
the preponderance of the evidence is against the claim, and 
it must be denied.  





ORDER

Service connection for a low back disability is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


